Judge Hedrick
dissenting.
While the evidence tends to show that defendant was present when Crawford actually committed the crime charged and that defendant fled with the “purse snatcher” and Speed, in my opinion there is no evidence from which the jury could find that the defendant actually committed the crime or that he “by word or deed, gave active encouragement to the perpetrator of the crime or by his conduct made it known to such perpetrator that he was standing by to lend assistance when and if it should become necessary.” State v. Ham, 238 N.C. 94, 97, 76 S.E. 2d 346, 348 (1953).
In short, the evidence tends to show only that defendant was present when a crime was committed and that he fled and remained with the person who committed the offense.
In State v. Washington, 17 N.C. App. 569, 195 S.E. 2d 1 (1973), cited by the majority as being analogous, the evidence contained the additional element that Washington clearly aided and abetted Oakley in the theft of the jewelry by repeatedly attracting the attention of the only clerk in the store.
The introduction by the State of statements tending to exculpate the defendant in State v. Gaines, 260 N.C. 228, 132 S.E. 2d 485 (1963) was not controlling and the absence of such statements in the present case in my opinion is not determinative. I vote to reverse.